Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  In Claim 1 line 15, “at least one the first sensor” should read “at least one of the first sensor.” In Claim 17 line 16, “at least one the first signal” should read “at least one of the first signal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, in lines 4, 7, and 11, the claim recites that the first, second, and third sensors are each coupled to “at least one of the first die or the second die,” indicating that it is not required that any of the sensors be coupled to the first die to meet the limitations of the claim. However, lines 16-17 recite “wherein the at least one of the first sensor, the second sensor, or the third sensor is magnetically coupled to the first die via the magnet,” which indicates that it is required for at least one of the sensors to be coupled to the first die. The claim is therefore indefinite as the metes and bounds of the protection sought are not clearly set forth.
Claims 2 and 5-8 are rejected by virtue of their dependency upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2011151458) in view of Morita (JP 2008036638) and Wilcoxon (“Mounting hardware and accessories”). For text citations of Yamada and Morita, refer to the machine translations provided as Non-Patent Literature.
Regarding Claim 1, Yamada discloses (Figure 2) a forging assembly comprising: a first die (lower mold 6); a second die (upper mold 3) configured to translate toward the first die; and first, second, third, and fourth sensors (sensor housings 4, which house detection coils 2b) coupled to at least one of the first die or the second die, wherein the sensors are configured to each output a first signal correlating to a first distance between the first die and the second die ([0016] lines 1-3; the displacement distance between the upper and lower molds, shown as a double-ended arrow in Figure 2, is the first distance between the first die and the second die). Yamada further discloses that the first distance is measured in a first direction (see double-ended arrow in Figure 2; the first direction is the direction in which the upper mold approaches and separates from the lower mold).
Yamada does not disclose that the second sensor measures a second distance between the first and second dies in a second direction orthogonal to the first direction, or that the third sensor measures a third distance between the first and second dies in a third direction that is orthogonal to the first and second directions. Morita teaches (Figure 1) a forging assembly comprising a first sensor (vertical distance sensor 31) coupled to at least one of the first die or the second die ([0009] lines 117-118), wherein the first sensor is configured to output a first signal ([0023] lines 277-280; the sensor outputs a signal) correlating to a first distance between the first die and the second die ([0023] lines 273-274), and a second sensor (horizontal distance 
Examiner note: the distance detection jig 1 and jig 5 to be detected (see Figure 2) of Morita are mounted in place of a first and/or second die, but they can also be used in a multi-stage forging machine comprising multiple sets of first and second dies, such that the centering function of the detection jigs is being performed simultaneously with the forging operation ([0032] lines 366-368). When the combination of Yamada and Morita is made, the jigs are integrated into the upper and lower molds 3 and 6 of Yamada in place of one of the pairs of sensor housing 4 and electromagnetic housing 5 so that alignment and centering may be performed simultaneously with forging. Due to the orientations of the vertical distance sensor 31 and horizontal distance sensor 32 on the detection base 2 of distance detection jig 1, when Yamada and Morita are combined in this way, the second distance is measured in a second direction that is orthogonal to the first direction, and the third distance is measure in a third direction that is orthogonal to both the first and second directions.
Further regarding Claim 1, Yamada and Morita do not disclose or teach a magnet affixed to at least one of the first, second, or third sensors. Wilcoxon teaches that it is common to affix a magnet to a sensor to magnetically couple the sensor to a surface via the magnet in applications where the sensor placement is temporary or variable because they can be quickly attached and removed from the surface (page 5 paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forging assembly disclosed by Yamada and modified by Morita such 
Regarding Claim 5, Yamada discloses (Figure 1) a data acquisition system (data display 16) operably coupled to the first sensor; and a tangible, non-transitory memory (server 25) configured to communicate with the data acquisition system, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the data acquisition system, cause the data acquisition system to perform operations, comprising: receiving, by the data acquisition system, the first signal from the first sensor ([0022] lines 1-3); and determining, by the data acquisition system, a location of the second die (upper mold 3) relative to the first die (lower mold 6) based on the first signal ([0022] lines 3-6; the die gap measurement is inherently the location of the second die relative to the first die).
Regarding Claim 6, Yamada discloses that the instructions cause the acquisition system to perform operations further comprising at least one of: determining, by the data acquisition system, an elastic deformation of the second die ([0032] lines 1-2); or determining, by the data acquisition system, an elastic deformation of the first die ([0032] lines 1-2). Examiner note: regarding the limitations “calculating, by the data acquisition system, a velocity of the second die” and “calculating, by the data acquisition system, an acceleration of the second die,” only one of the listed limitations must be present in order to meet the requirements of the claim, so it is not necessary for these limitations to be met. 

Regarding Claim 8, with reference to the aforementioned combination of Yamada, Morita, and Wilcoxon, Morita teaches (Figure 4) the first die (lower mold 6 of Yamada modified with detected jig 5 of Morita) defines a cavity (detected hole 61) configured to receive a protrusion (detection base 2) extending from the second die (upper mold 3 of Yamada modified with distance detection jig 1 of Morita). Morita does not teach that the sensors are each located within the cavity, but rather on the protrusion; however, this is merely a mechanical inversion of Morita, which does not warrant patentability as it is an obvious variant that does not yield an unexpected result.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Morita and Wilcoxon as applied to Claim 1 above, and further in view of Verburg (US 2013/0003034).
Regarding Claim 2, the combination of Yamada, Morita, and Wilcoxon does not disclose that the first, second, and third sensors each comprise a capacitive sensor. Verburg teaches (Figure 1) a capacitive sensor (capacitive sensor probe 1) that is configured to measure a displacement distance between the sensor and a target (conductive target 2). As this sensor performs the same function as the sensors in the forging assembly disclosed by Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2011151458) in view of Morita (JP 2008036638) and Asakawa et al., hereinafter Asakawa (US 8,726,801). For text citations of Yamada and Morita, refer to the machine translations provided as Non-Patent Literature.
Regarding Claim 9, Yamada discloses (Figures 1-2) a forging assembly comprising: a first die (lower mold 6); a second die (upper mold 3) configured to translate toward the first die; first, second, third, and fourth sensors (sensor housings 4, which house detection coils 2b) coupled to at least one of the first die or the second die, wherein the sensors are configured to each output a first signal correlating to a first distance between the first die and the second die ([0016] lines 1-3; the displacement distance between the upper and lower molds, shown as a double-ended arrow in Figure 2, is the first distance between the first die and the second die); a data acquisition system (data display 16) configured to receive the first signal; and a first tangible, non-transitory memory (server 25) configured to communicate with the data acquisition system, the first tangible, non-transitory memory having instructions stored thereon that, in response to execution by the data acquisition system, cause the data acquisition system to perform operations, comprising: receiving, by the data acquisition system, the first signal from the first sensor ([0022] lines 1-3). Yamada further discloses that the first distance is measured in a first direction (see double-ended arrow in Figure 2; the first direction is the direction in which the upper mold approaches and separates from the lower mold).

Examiner note: the distance detection jig 1 and detection jig 5 (see Figure 2) of Morita are mounted in place of a first and/or second die, but they can also be used in a multi-stage forging machine comprising multiple sets of first and second dies, such that the centering function of the detection jigs is being performed simultaneously with the forging operation ([0032] lines 366-368). When the combination of Yamada and Morita is made, the jigs are integrated into the upper and lower molds 3 and 6 of Yamada in place of one of the pairs of sensor housing 4 and electromagnetic housing 5 so that alignment and centering may be performed simultaneously with forging. Due to the orientation of the vertical distance sensor 31 on the detection base 2 of distance detection jig 1, when Yamada and Morita are combined in this way, the second distance is measured in a second direction that is orthogonal to the first direction of the first distance.
Further regarding Claim 9, Yamada does not explicitly disclose that the operations the first tangible, non-transitory memory is configured to cause the data acquisition system to perform comprises calculating, by the data acquisition system, at least one of a velocity of the second die or an acceleration of the second die using the first signal. It is noted, however, that Yamada does disclose recording and storing data corresponding to the position of the second die relative to the first die ([0022] lines 4-6; each measured mold gap, which correlates to the 
Regarding Claim 10, with reference to the aforementioned combination of Yamada, Morita, and Asakawa, Morita teaches (Figure 1) a third sensor (horizontal distance sensor 32) coupled to at least one of the first die or the second die ([0009] lines 117-118), wherein the third sensor is configured to output a third signal ([0023] lines 277-280; the sensor outputs a signal) correlating to a third distance between the first die and the second die ([0012] lines 152-154), wherein the third distance is measured in a third direction different from the first direction and the second direction (the third distance measured by horizontal distance sensor 32 is orthogonal to both the second distance measured by vertical distance sensor 31 and the first distance measured by detection coil 2b of Yamada), wherein the data acquisition system is configured to receive the third signal from the third sensor ([0023] lines 277-280; horizontal distance sensor 32 is connected to a monitor device, which receives the generated signal).
Regarding Claim 11, Yamada discloses that the instructions cause the data acquisition system to perform operations further comprising at least one of: determining, by the data 
Regarding Claim 12, Yamada discloses (Figure 1) a forge press controller (control means 23) operably coupled to the data acquisition system (data display 16) and the second die (upper mold 3); and a second tangible, non-transitory memory (hold signal controller 24) configured to communicate with the forge press controller, the second tangible, non-transitory memory having instructions stored thereon that, in response to execution by the forge press controller, cause the forge press controller to perform operations, comprising: receiving, by the forge press controller, a data output from the data acquisition system ([0025] lines 12-14; control means 23 must be receiving a data output concerning the position of upper mold 3, otherwise it would not function as intended); and sending, by the forge press controller, a command signal configured to modify an operating parameter of the second die ([0029] lines 1-2; the control means 23 outputs a signal to control the opening and closing of the upper and lower molds 3 and 6, which directly correlates to the position of the second die, which is an operating parameter).
Regarding Claim 13, Yamada discloses the operating parameter comprises at least one of the velocity of the second die, the acceleration of the second die, a press power setting, or a position of the second die relative to the first die ([0029] lines 1-2; the signal of the control means 23 controls the opening/closing of the upper and lower molds, which correlates to each of these parameters).
Regarding Claim 17, Yamada discloses (Figures 1-2) a method for analyzing performance of a forging assembly, comprising: coupling first, second, third, and fourth sensors (sensor 
Yamada further discloses that the first distance is measured in a first direction (see double-ended arrow in Figure 2; the first direction is the direction in which the upper mold approaches and separates from the lower mold), but does not disclose that the second sensor measures a second distance between the first die and the second die in a second direction that is orthogonal to the first direction. Morita teaches (Figure 1) a method for analyzing performance of a forging assembly comprising: coupling a first sensor (vertical sensor 31) to at least one of the first die or the second die ([0009] lines 117-118) of the forging assembly, wherein the first sensor is configured to output a first signal ([0023] lines 277-280; the sensor outputs a signal) correlating to a first distance between the first die and the second die ([0023] 

Further regarding Claim 17, Yamada does not disclose that determining the operating parameter comprises at least one of calculating a velocity of the second die or calculating an acceleration of the second die. It is noted, however, that Yamada does disclose recording and storing data corresponding to the location of the second die relative to the first die ([0022] lines 4-6; each measured mold gap, which correlates to the position of the upper mold 3 relative to the lower mold 6, is stored in server 25), which can be used to calculate a velocity and acceleration thereof, since velocity is the rate of change of the position and acceleration is the rate of change of the velocity. Asakawa teaches (Figures 1 and 2) a method for analyzing performance of a forging assembly, comprising: coupling a first sensor (measurement equipment 22) to at least one of a first die (fixed die 19) or a second die (movable die 20), wherein the first sensor is configured to output a first signal (measurement result 27); and 
Regarding Claim 18, Yamada discloses determining the operating parameter further comprises at least one of calculating an elastic deformation of at least one of the first die or the second die ([0032] lines 1-2), or determining a location of the second die relative to the first die ([0022] lines 3-6; the die gap measurement is inherently the location of the second die relative to the first die).

Regarding Claim 20, with reference to the aforementioned combination of Yamada, Morita, and Asakawa, Asakawa teaches (Figure 1) sending a command signal (velocity command 33) configured to modify the operating parameter of the forging assembly (column 8 lines 48-52; the velocity command 33 is used to drive the slide 4, which is thus modifying the operating parameter, i.e. the velocity and/or acceleration of the second die, of the forging assembly).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Morita and Asakawa as applied to Claim 9 above, and further in view of Verburg (US 2013/0003034).
Regarding Claim 16, the combination of Yamada, Morita, and Asakawa does not disclose that the first sensor comprises a capacitive sensor. Verburg teaches (Figure 1) a capacitive sensor (capacitive sensor probe 1) that is configured to measure a displacement distance between the sensor and a target (conductive target 2). As this sensor performs the same function as the sensors in the forging assembly disclosed by Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the capacitive sensor taught by Verburg for the first sensor in the forging assembly disclosed by Yamada, in order to achieve the same result.

Response to Arguments
	Applicant’s arguments, see pages 9-10 of the Remarks filed 1/29/2021, regarding the rejections under 35 U.S.C. 103 have been fully considered. Regarding the Applicant’s argument with respect to Claim 1, Examiner agrees that neither Yamada nor Morita disclose or suggest “a magnet affixed to at least one [of] the first sensor, the second sensor, or the third sensor, wherein the at least one of the first sensor, the second sensor, or the third sensor is magnetically coupled to the first die via the magnet,” as is recited in the amended Claim 1. However, a new rejection is made in light of Wilcoxon, as discussed above. Regarding the Applicant’s argument with respect to Claims 9 and 17, Examiner recognizes that Yamada does not explicitly disclose calculating a velocity and/or an acceleration of the second die, but respectfully disagrees that without the use of hindsight in view of the present application, one of ordinary skill in the art would not modify the data acquisition system of Yamada to perform these calculations. Yamada records and stores position data for the second die relative to the first die. Since it is a widely-known scientific fact that velocity and acceleration are the first and second time derivatives, respectfully, of position, one of ordinary skill in the art would know that they could easily calculate velocity and acceleration from this data. Furthermore, it is common in the art to calculate velocity and/or acceleration of a movable die, so a new rejection is made, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bereczki (US 2015/0089985) discloses a computer-based forging apparatus comprising a plurality of position sensors coupled to first and second dies, a data acquisition system coupled to the sensors and configured to receive signals therefrom, and a non-transitory computer program, wherein the apparatus is configured to calculate the velocity of the dies. A forging method using this apparatus is also disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725